ORDER LIFTING STAY OF AUTOMATIC REINSTATEMENT

The respondent in this case, Randall L. Cable, was suspended from the practice of law for a period of 30 days, beginning October 8, 1999, with provision for automatic reinstatement thereafter, by order issued by this Court on September 2, 1999. Matter of Cable, 715 N.E.2d 396 (Ind.1999). By order issued November 1, 1999, this Court stayed the respondent’s automatic reinstatement upon the Disciplinary Commission’s objections thereon. Specifically, the Commission stated that the allegations contained in Count III of an amended verified complaint for disciplinary action filed against the respondent on May 20, 1999, should preclude the respondent’s automatic reinstatement to the practice of law. By Order issued on December 3, 1999, this Court set the Commission’s objections for hearing on December 22, 1999. The Disciplinary Commission has now withdrawn its objections to the respondent’s automatic reinstatement and, accordingly, has requested that the respondent be automatically reinstated to the practice of law in this state.
And this Court, being duly advised, now finds that the Commission should be permitted to withdraw its objections to the respondent’s automatic reinstatement based on its assertion that it has learned of additional matters that call into question its allegations that the respondent violated Prof.Cond.R. 1.2(d), 3.3(a)(1), 3.3(a)(2), and 8.4(c), as charged in Count III of the amended verified complaint filed on May 20, 1999. Accordingly, we find further that the order setting hearing for December 22, 1999, on the Commission’s objections to the respondent’s automatic reinstatement should be vacated, and that the stay of the respondent’s automatic reinstatement to the practice of law in this state should be lifted.
IT IS, THEREFORE, ORDERED that the Indiana Supreme Court Disciplinary Commission be permitted to withdraw its objections to the automatic reinstatement of the respondent, Randall L. Cable. Accordingly, the December 3, 1999, order setting the Commission’s objections for *1167hearing on December 22, 1999, is hereby vacated.
IT IS FURTHER ORDERED that the stay of the automatic reinstatement to the practice of law of the respondent, Randall L. Cable, is hereby lifted, effective immediately. Accordingly, the respondent is reinstated to the practice of law in this state.
The Clerk of this Court is directed to forward a certified copy of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ind.Admission and Discipline Rule 23(3)(d), governing suspension.
All Justices concur.